ORDER
PER CURIAM.
Movant Angela M. Gray appeals from the judgment dismissing her Rule 24.035 motion for post-conviction relief as untimely. She acknowledges that her motion was untimely under Rule 24.035(b), but challenges the constitutionality of the Rule 24.035 time requirements.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k). The Missouri Supreme Court has held that the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Further, the Missouri Supreme Court has held they do not operate as an unconstitutional suspension of the writ of habeas corpus. White v. State, 779 S.W.2d 571, 573 (Mo. banc 1989). An extended opinion would have no precedential value. We *565affirm the judgment pursuant to Rule 84.16(b).